Title: John Quincy Adams to Abigail Adams 2d, 1 April 1786
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      Cambridge, April 1st, 1786
     
     What shall I say to my sister? Indeed, I am quite at a loss. I spend much more time in thinking what I shall say to you than I do in writing. I find here continually the sameness which I complained of at Haverhill. To give an account of one day, would give one of a month. Monday, Tuesday, and Wednesday, every minute of our time is taken up. The rest of the week, any person that chooses may loiter away doing nothing. But a person fond of studying will never want for employment. Now, for the want of some thing better to say, you shall have a long detail of the distribution of our time at present. One week we recite to Mr. James, the Latin tutor. The next to Mr. Read, in Euclid. The third to Mr. Jennison, in Greek; and the fourth to Mr. Hale, in Locke. Then begin again. Monday morning at six, bell for prayers; from thence reciting; half after seven, breakfast; at nine, go to Mr. Williams’, upon practical geometry; at eleven, a lecture upon natural philosophy; half after twelve, dinner, and reciting again; five, prayers. Tuesday, instead of practical geometry, at nine, it is a lecture from the Hebrew professor; at two in the afternoon, a lecture from the professor of divinity. Wednesday, at nine, another lecture upon divinity; at eleven, lecture on philosophy; two, afternoon, lecture on astronomy. Thursday, reciting in the morning. Friday, nothing but a lecture on philosophy. Saturday, reciting in the morning to Mr. Read, in Doddridge’s Lectures on Divinity, a pretty silly book, which I wonder to find among the books studied here. So we go on from day to day, and if there is once a week an episode, such as going to Boston, or dining out, this is the greatest show of variety that I can make. Now where, from this story, can I possibly find materials for letters? If I had the art of writing half-a-dozen pages upon nothing, at least I should be enabled to fulfil my engagements with you. But I scarcely know what to say when a continued variety of scenes was rising before me; much less can I now that, like a horse in a mill, I am going continually the same round.
     
     
      4th.
     
     We had a very uncommon month of March, fine weather almost all the month; but the first day of this, at about noon, it began to snow, and for twenty-six hours it stormed with great violence. In some places there was more than five feet of snow.
     The senior class have had, this forenoon, a forensic disputation upon the question whether a democratical form of government was the best. It went through the class—one supporting that democracy was the best of all governments, and the next that it was the worst. This is one of the excellent institutions of this University, and is attended with many great advantages.
     
     
      7th, Friday.
     
     Yesterday was fast day. We had two sermons from the president, who bewailed a great many things. He labors a great deal in preaching, shows much good sense, but no eloquence.
     
     This forenoon, just as I was going to the lecture upon experimental philosophy, Mr. Storer gave me a letter, upon which I saw your superscription—it contained your account till the ninth of December. But only think how I was tantalized. I was obliged, before I could read a line in your letter, to go in and listen for almost an hour and a half, to projectile motion and the central forces. At any other time Mr. Williams would have entertained me very much; but now I lost half the lecture, and was so impatient that every minute seemed ten. As soon as I came out I did not wait to get to my chamber, but walked there reading as I went. It was almost four months since I had received a line from you, and if ever expectation made the blessing dear, I had that to perfection. I have received all your letters except No. 2, which was the first you wrote me from England. Of that I never heard a word but what you wrote me.
     
     
      Saturday, 8th.
     
     I dined this day at Mr. Tracy’s. He has been here ever since he returned from Europe, but intends to go to Newbury in May. Our company was Mr. Molyneux, Mr. Price, Mr. Moses Mores, an Englishman, H. Otis, C. Storer, and Dr. Cutting. Were you ever in company with two professed wits? I don’t know that I was ever more diverted with such a circumstance, than this day. Dr. Cutting and Mr. Hughes were very smart upon each other, and let fly their bonmots as fast as they could pass; and they appeared both to be as sensible of their wit as any body present. Mr. Price you remember. He proposes coming and settling in Boston. He, you know, is quite solid. Mr. Molyneux appears to be quite a gentleman. You know, from the first appearance of a gentleman, that nothing is perceived that can be taken notice of. I believe that every person has something in his character peculiar to himself. But as these peculiarities are, most commonly, disagreeable, the gentleman endeavors, as much as possible, to be free from them, and so far succeeds that an intimate acquaintance with him is necessary to perceive them.
     
     Tuesday, 11th.Braintree.
     The spring vacancy begins tomorrow. We had horses sent for us this day; and this afternoon we came. We had an exhibition this morning; there are three every year. You have doubtless heard of them, probably been present at one. We had an English, a Latin, a Greek and an Hebrew oration; a syllogistic and a forensic disputation; an English dialogue; and last of all, some vocal and instrumen­tal music. There are none of the exhibitors that you know, except your cousin Cranch, who spoke the Greek oration. We came home in company with Beale, one of my classmates, who belongs to Braintree. About thirty years since, your father taught navigation to his father.
     In the course of the next quarter, I shall attempt to give you my opinion of the different members of our government. I shall write as freely as I think, and if you should find me too saucy in speaking of my superiors, at least you will have my real sentiments, unterrified by authority, and unabridged by prejudice.
     
     
      Saturday, 15th.
     
     Yesterday we went down to Germantown and spent the day. The —family are pretty well, but their spirits are broken by adversity—their misfortunes seem to come upon them in a rapid succession. The first, the greatest of the general’s misfortunes was a vast ambition, which deprived him of the substance by inducing him to grasp at the shadow. Mr. Cranch came home from Boston, and brought a large parcel of English newspapers, and a short note from mamma. All are complaining here that you write no oftener, except myself. I have had such proofs of your punctuality, that although I was near four months without having a line from you, yet I did not suffer myself to doubt a minute of your exactness. Captain Cushing is expected hourly, and I hope to have another continuation of your journal. You ask me to find “fault with the length of your letters,” indeed, my dear sister, there is not a line, in any of your letters, that I could spare, and if I complain at all it is that they are not as long again. I have been quite out of humor with your colonel on that account, as I supposed it took so much of your time to serve as secretary, that my letters were considerably shortened; but now he has returned, you will have much more leisure, and I hope I shall profit by it, (as the Dutchman says.)
     
     
      18th.
     
     This afternoon, in the midst of the rain, who should come in but Eliza, who, in the beginning of October last, went to spend six weeks at Haverhill, which have been spun out to seven months. There was talking all together, the eyes of one glistened and the face of another looked bright, and all were happy—such scenes as these might cure the spleen of a misanthropist—the word is not English, but that is nothing to the purpose.
     
     Mr. I. was married in the winter at New-York to Miss T. This is another victory of the ladies over the old bachelors. Mr. R. was married three weeks ago to Miss A. I have mentioned her in a former letter. I was surprised very much when I first heard this, but £20,000 sterling will cover almost as great a number of faults as charity.
     I shall write to both our parents by this opportunity, and have therefore only to subscribe myself yours.
     
      J. Q. Adams
     
    